Citation Nr: 0425804	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for peripheral neuropathy, to include as 
due to Agent Orange.  

The Board notes that in a rating action dated in August 1984, 
the RO denied the veteran's claim for service connection for 
numbness in the arms and legs.  He was informed of that 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not filed.  Since 
the previous RO decision, new Department of Veterans Affairs 
(VA) regulations have been implemented governing eligibility 
for service connection based on exposure to Agent Orange.  
Accordingly, the Board will consider the veteran's current 
claim for service connection for peripheral neuropathy due to 
residuals of Agent Orange on a de novo basis, without regard 
to finality of the previous Board decision.  See Routen v. 
Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) (citing Spencer 
v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (a change in a VA 
regulation can constitute a new basis for entitlement to a 
benefit)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his peripheral neuropathy is due to 
his exposure to Agent Orange while in Vietnam.  The Board 
acknowledges that his discharge certificate reflects that he 
had service in Vietnam.  

VA medical records disclose that when he was seen in August 
1984, the veteran's complaints included numbness of the left 
forearm and hand.  He was seen in the neurology clinic in 
November 1984 and the assessment was polyneuropathy of 
unknown etiology, possibly Agent Orange related.  

In a statement dated in October 1986, a VA physician noted 
that the veteran had been referred for an evaluation of 
peripheral neuropathy.  The veteran's symptoms included 
numbness and tingling in the lower extremities, mostly in the 
feet.  The veteran also reported numbness in the left heel.  
He stated that he had never handled Agent Orange in Vietnam, 
but that he had been exposed to it.  The examiner commented 
that the veteran had neuropathy of unexplained etiology.  He 
opined that the fact that the veteran had been exposed to a 
toxin that was known to be associated with peripheral 
neuropathy raised the possibility that it was the cause of 
his symptoms.  

The Board notes that following a VA examination in August 
2001, the impressions include history of fatigue, weakness, 
with possible underlying peripheral neuropathy, by history, 
and history of chronic constipation, rule out neuropathy 
versus irritable bowel syndrome.  The examiner recommended 
neurology and gastroenterology consultations to ascertain the 
relationship of the veteran's symptoms to possible dioxin 
exposure.  Although a neurology examination was conducted in 
September 2001, it does not appear that the requested opinion 
was provided.  When seen in the VA neurology clinic in 
November 2001, the veteran related that he was convinced that 
his symptoms were secondary to dioxin poisoning in Vietnam.  
The assessment was idiopathic peripheral (possibly versus 
central) neuropathy affecting the left side, with the 
possibility of dioxin exposure as the cause, with no clear 
way to prove the etiology.  

It does not appear that the opinions that are of record have 
been made based on a review of the claims folder.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for peripheral 
neuropathy since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
neurology, if available, to determine the 
nature and extent of his peripheral 
neuropathy.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that the 
veteran's current peripheral neuropathy 
is related to service, to include 
exposure to Agent Orange.  The rationale 
for any opinion expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




